Exhibit 10.2

 

[g49811kk01i001.gif]

CORPORATION

 

7140 Office Circle

P.O. Box 15600

Evansville, IN  47716-0600

Phone:  (812) 962-5000

Fax:      (812) 962-5400

 

February 1, 2011

 

Mr. Richard F. Dauch

880 Hidden Pine Road

Bloomfield Hills, Michigan 48304

 

Re:                             Severance and Retention Agreement

 

Dear Rick:

 

Our Board of Directors believes that it is in the best interests of Accuride
Corporation (“Accuride”) and its shareholders to take appropriate steps to allay
any concerns you may have about your future employment opportunities with
Accuride and its “Affiliates” (as defined in Section 2(f)).  Accuride and its
Affiliates are collectively referred to in this Agreement as the “Company.”  As
a result, the Board has decided to offer to you the special package of benefits
described below.  Please sign the extra copy of this Severance and Retention
Agreement (the “Agreement”) which is enclosed and return it to me.  This
Agreement represents the sole right you have to severance and supersedes all
previous discussions regarding severance.

 

1.                                      TERM OF AGREEMENT.

 

This Agreement is effective February 1, 2011 and will continue in effect at all
times during your employment with the Company, unless amended or otherwise
terminated by mutual agreement.

 

2.                                      BASIC SEVERANCE BENEFIT.

 

(a)                                                  Entitlement to Basic
Severance Benefit.  The Basic Severance Benefit described below will be payable
to you if you terminate your employment with the Company for “Good Reason” (as
defined in Section 6) either prior to the commencement of the “Protection
Period” (as defined in Section 2(e)) or following the close of the Protection
Period.  The Basic Severance Benefit also will be payable to you if prior to the
commencement of the Protection Period or following the close of the Protection
Period, the Company terminates your employment without “Cause” (as defined in
Section 7).  If your employment is terminated by the Company

 

--------------------------------------------------------------------------------


 

for Cause, by your voluntary termination without Good Reason, or by your death
or “Disability” (as defined in Section 11(d)), no Basic Severance Benefit shall
be payable under this Agreement either upon that termination or at any time
thereafter (unless you are later reemployed and covered by a new agreement).

 

(b)                                                 Amount of Payments.  The
Basic Severance Benefit will equal the sum of (i) your annualized base salary at
the rate in effect on the date of your termination of employment plus (ii) pro
rata bonus or incentive compensation for the year of termination based on the
number of days in the year in which employed and the performance of the Company
through the date of termination, annualized to determine the amount of payments
that otherwise would have been made under the Accuride Incentive Compensation
Plan.

 

(c)                                                  Timing of Payments.  Except
as provided in Section 4, the Basic Severance Benefit will be paid in a single
lump sum payment within five business days following the date on which the
Release Agreement required pursuant to Section 8 becomes irrevocable.

 

(d)                                                 Welfare Benefits.  The
Company shall arrange to provide you, for an 18-month period following your
termination of employment, with disability, accident, dental and group health
insurance benefits substantially similar to those provided to active employees. 
The cost to you of a particular type of benefit (e.g., dental insurance) shall
be not more than the cost of that particular benefit if you had remained
employed with the Company.  The Company may provide the health insurance benefit
described under this Section by paying a portion of the premiums you are
required to pay for continued health insurance coverage under the Company’s
health insurance plan pursuant to COBRA.  The amount paid by the Company will be
equal to the difference between the total COBRA premium and the amount you would
pay for health insurance as an active employee if you had remained employed with
the Company.

 

Your right to receive continued health insurance benefits pursuant to COBRA
shall commence upon the termination of your employment and shall not be extended
by your rights under this Agreement.

 

Your right to receive all forms of welfare benefits described under this
paragraph (d) shall terminate as soon as you become eligible to receive health
care benefits, without exclusion for preexisting conditions, from any other
employer.

 

(e)                                                  Protection Period.  For
purposes of this Agreement, the term “Protection Period” shall mean the period
beginning with the date on which a Change in Control occurs and ending 18 months
after the Change in Control.

 

(f)                                                    Transfers to Affiliates. 
In order to receive a Basic Severance Benefit, you must terminate employment
with the “Company,” which, as noted above, refers collectively to Accuride and
all of its Affiliates.  As a result, a transfer to an Affiliate will not be
treated as a termination of employment for purposes of this Agreement.  For
purposes of determining whether a transfer gives rise to Good Reason for your
termination of employment, a transfer shall be treated the same as a
reassignment within Accuride.

 

2

--------------------------------------------------------------------------------


 

(g)                                                 “Affiliate” Defined.  For
purposes of this Agreement, the term “Affiliate” shall mean (i) any member a
“controlled group of corporations” (within the meaning of Section 414(b) of the
Internal Revenue Code of 1986 (the “Code”) as modified by Section 415(h) of the
Code) that includes Accuride as a member of the group; and (ii) any member of a
group of trades or businesses under common control (within the meaning of
Section 414(c) of the Code as modified by Section 415(h) of the Code) that
includes Accuride as a member of the group.

 

3.                                      CHANGE IN CONTROL BENEFITS.

 

(a)                                                  Entitlement to Change in
Control Benefits.  If your employment with the Company is terminated by the
Company without Cause during the Protection Period, you will receive the “Change
in Control Benefits” described in this Section 3.  The Change in Control
Benefits also will be payable if you terminate your employment for Good Reason
during the Protection Period.

 

The Change in Control Benefits will not be payable if your employment is
terminated for Cause, if you voluntarily terminate your employment without Good
Reason, or if your employment is terminated by reason of your Disability or your
death.  In addition, the Change in Control Benefits will not be payable if your
employment is terminated by you or the Company for any or no reason prior to or
following the Protection Period.

 

In addition, as noted in Section 2(e), a transfer to an Affiliate will not be
treated as a termination of employment for purposes of this Agreement.

 

(b)                                                 Change in Control Severance
Payment.  If you are entitled to receive Change in Control Benefits, you will
receive a “Change in Control Severance Payment.”  The “Change in Control
Severance Payment” is a lump sum payment equal to the sum of: (i) 200% of your
annualized base salary as of the date on which a Change in Control occurs, plus
(ii) 200% of the applicable bonus or incentive compensation paid or which would
be payable to you pursuant to the Accuride Incentive Compensation Plan.  The
applicable bonus or incentive compensation amount used for purposes of
clause (ii) in the preceding sentence shall be the greater of the following: 
(i) the incentive compensation to which you would have been entitled if the year
were to end on the day on which the Change in Control occurs, based upon an
annualized figure determined using performance up to that date; or (ii) the
average of the actual incentive compensation paid to you through the Accuride
Incentive Compensation Plan during the three years preceding the year of your
termination.

 

Except as otherwise provided in Section 4, the Change in Control Severance
Payment will be paid in one lump sum within five business days following the
date on which the Release Agreement required pursuant to Section 8 becomes
irrevocable.

 

(c)                                                  Equity Awards.  If you are
entitled to receive Change in Control Benefits, you also may be entitled to
receive a benefit pursuant to the Accuride Corporation 2010 Incentive Award
Plan, or such other similar plan that may be in effect from time to time.  Refer
to the Accuride Corporation 2010 Incentive Award Plan for more details regarding
the impact of a Change in Control on awards made pursuant to that Plan.

 

3

--------------------------------------------------------------------------------


 

(d)                                                 Welfare Benefits.  If you
are entitled to receive Change in Control Benefits, the Company shall arrange to
provide you, for an 18-month period following your termination of employment,
with disability, accident, dental and group health insurance benefits
substantially similar to those which you were receiving immediately prior to
your termination.  The cost to you of a particular type of benefit (e.g., dental
insurance) shall be not more than the cost to you of that particular benefit
immediately prior to your termination.  The Company may provide the health
insurance benefit described under this Section by paying a portion of the
premiums you are required to pay for continued health insurance coverage under
the Company’s health insurance plan pursuant to COBRA.  The amount paid by the
Company will be equal to the difference between the total COBRA premium and the
amount you were required to pay for health insurance immediately prior to your
termination.

 

Your right to receive continued health insurance benefits pursuant to COBRA
shall commence upon the termination of your employment and shall not be extended
by your rights under this Agreement.

 

Your right to receive all forms of welfare benefits described under this
paragraph (d) shall terminate as soon as you become eligible to receive health
care benefits, without exclusion for preexisting conditions, from any other
employer.

 

(e)                                                  No Allowance in Lieu of
Benefits.  You may not elect to receive cash or any other allowance in lieu of
any welfare benefits provided by this Section.

 

4.                                      COMPLIANCE WITH SECTION 409A; REQUIRED
DELAY IN PAYMENTS.

 

(a)                                                  409A Compliance Strategy. 
The Company intends that the Basic Severance Benefit provided pursuant to
Section 2 will comply with the short-term deferral exception to the requirements
of Section 409A of the Code, as described in Treas. Reg. § 1.409A-1(b)(4).  The
Company also intends that the Change in Control Severance Payment provided by
Section 3(b) (the “Cash Change in Control Payment”) will comply with the
short-term deferral exception.  In order to meet the requirements of the
short-term deferral exception, despite any other provision of this Agreement to
the contrary, the Basic Severance Benefit and the Cash Change in Control Payment
due pursuant to this Agreement shall be paid at the times stated in Section 2 or
Section 3 and in no event later than March 15 of the year following the year in
which your Separation from Service occurs.  Payments may be delayed only in
accordance with regulations issued pursuant to Section 409A.  The Company
intends that the Welfare Benefits provided by Section 3(d) will comply with the
exception to Section 409A for reimbursements and certain other separation
payments, as described in Treas. Reg. § 1.409A-1(b)(9)(v)(B).  The Company has
concluded that the reimbursement payments the Company has agreed to make
pursuant to Section 20 may be subject to the requirements of Section 409A.  To
ensure that the payments under Section 20 comply with Section 409A, the payments
are payable at a specified time or pursuant to a fixed schedule within the
meaning of Treas. Reg. § 1.409A-3(i)(1)(iv).

 

(b)                                                 Delay in Payments.  Prior to
making any payments pursuant to this Agreement, the Accuride Compensation
Committee will determine, on the basis of any

 

4

--------------------------------------------------------------------------------


 

regulations, rulings or other available guidance and the advice of counsel,
whether the short-term deferral exception, the separation pay exception or any
other exception to the requirements of Section 409A is available.  If the
Compensation Committee concludes that no exception is available, no payments
will be made prior to your Separation from Service.  In addition, if you are a
“Specified Employee” (as defined in paragraph (d)), and the Compensation
Committee concludes that no exception to the requirements of Section 409A is
available, no payments shall be made to you prior to the first business day
following the date which is six months after your Separation from Service.  Any
amounts that would have been paid during the six months following your
Separation from Service will be paid on the first business day following the
expiration of the six month period without interest thereon.  The provisions of
this paragraph apply to all amounts due pursuant to this Agreement, other than
amounts that do not constitute a deferral of compensation within the meaning of
Treas. Reg. §1.409A-1(b) or other amounts or benefits that are not subject to
the requirements of Section 409A.

 

(c)                                                  Separation from Service
Defined.  For purposes of this Agreement, the term “Separation from Service”
means (1) the termination of your employment with Accuride and all Affiliates
due to death, retirement or other reasons, or (2) a permanent reduction in the
level of bona fide services you provide to Accuride and all Affiliates to an
amount that is no more than 20% of the average level of bona fide services you
provided to Accuride and all Affiliates in the immediately preceding 36 months
(or the entire time period during which you provided services to Accuride and
all Affiliates if you have been providing such services for less than 36
months), with the level of bona fide service calculated in accordance with
Treas. Reg. § 1.409A-1(h)(1)(ii).  Your employment relationship is treated as
continuing while you are on military leave, sick leave, or other bona fide leave
of absence (if the period of such leave does not exceed six months, or if
longer, so long as your right to reemployment with Accuride or an Affiliate is
provided either by statute or contract).  If your period of leave exceeds six
months and your right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first day
immediately following the expiration of such six month period.  Whether a
termination of employment has occurred will be determined based on all of the
facts and circumstances and in accordance with regulations issued by the United
States Treasury Department pursuant to Section 409A of the Code if the Company
concludes that Section 409A is applicable.

 

(d)                                 Specified Employee Defined.  For purposes of
this Agreement, the term “Specified Employee” means certain officers and highly
compensated employees of the Company as defined in Treas. Reg. § 1.409A-1(i),
and as determined in accordance with such procedures as may be adopted from time
to time by Accuride.  The identification date for determining whether any
employee is a Specified Employee during any calendar year shall be the
September 1 preceding the commencement of such calendar year.

 

(e)                                  Miscellaneous Payment Provisions.  If
payment is not made, in whole or in part, due to a dispute between you and the
Company, the payments shall be made in accordance with Treas. Reg. §1.409A-3(g),
as applicable.

 

(f)                                    Ban on Acceleration or Deferral.  Under
no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Agreement be accelerated or

 

5

--------------------------------------------------------------------------------


 

subject to a further deferral except as otherwise permitted or required pursuant
to regulations and other guidance issued pursuant to Section 409A of the Code.

 

(g)                                 No Elections.  You do not have any right to
make any election regarding the time or form of any payment due under this
Agreement.

 

(h)                                 Compliant Operation and Interpretation. 
This Agreement shall be operated in compliance with Section 409A or an exception
thereto and each provision of this Agreement shall be interpreted, to the extent
possible, to comply with Section 409A or to qualify for an exception thereto.

 

5.                                      CHANGE IN CONTROL DEFINED.

 

“Change in Control” means and includes each of the following:

 

(a)                                                  A transaction or series of
transactions (other than an offering of Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than Accuride, any of
its Affiliates, an employee benefit plan maintained by Accuride or any of its
Affiliates, or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with,
Accuride) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of Accuride
possessing more than 35% of the total combined voting power of Accuride’s
securities outstanding immediately after such acquisition; or

 

(b)                                                 During any period of two
consecutive years, individuals who, at the beginning of such period, constitute
the Board of Directors together with any new director(s) (other than a director
designated by a person who shall have entered into an agreement with Accuride to
effect a transaction described in paragraphs (a) or (c) of this Section 5) whose
election by the Board of Directors or nomination for election by Accuride’s
stockholders was approved by a vote of a majority of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; or

 

(c)                                                  The consummation by
Accuride (whether directly involving Accuride or indirectly involving Accuride
through one or more intermediaries) of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of Accuride’s assets in any single transaction or
series of related transactions or (z) the acquisition of assets or stock of
another entity, in each case other than a transaction:

 

(i)                                     Which results in Accuride’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of Accuride or the person that, as a result of the transaction,
controls, directly or indirectly, Accuride or owns, directly or indirectly, all
or substantially all of Accuride’s assets or otherwise succeeds to the business
of Accuride (Accuride or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the

 

6

--------------------------------------------------------------------------------


 

combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 5(c)(ii) as beneficially owning
50% or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in Accuride prior to the consummation of the
transaction; or

 

(d)                                 Accuride’s stockholders approve a
liquidation or dissolution of Accuride.

 

The Compensation Committee shall determine whether a Change in Control of
Accuride has occurred under the above definition, and the date of the occurrence
of such Change in Control and any incidental matters relating thereto.

 

6.                                      GOOD REASON DEFINED.

 

(a)                                  Definition of Good Reason.  For purposes of
this Agreement, “Good Reason” means a termination of your employment with the
Company following the occurrence of one or more of the following circumstances
(without your prior express written consent):

 

(i)                                     a material diminution in your total
annual compensation;

 

(ii)                                  a material diminution in your authority,
duties or responsibilities;

 

(iii)                               a material change in the geographic location
of your principal office; or

 

(iv)                              any other action or inaction that constitutes
a material breach by the Company of this Agreement.

 

(b)                                 Notice of Termination.  If you elect to
terminate your employment for Good Reason, you must provide the Company with a
Notice of Termination (in compliance with Section 11) which sets forth the
existence of the Good Reason condition described in paragraphs (i) through
(iv) above within 60 days of the initial existence of the condition.

 

(c)                                  Opportunity to Cure.  Notwithstanding
anything to the contrary, the existence of one of the circumstances described in
paragraphs (i) through (iv) above will not constitute Good Reason if, within 30
days after you give the Company Notice of Termination which sets forth the
existence of the Good Reason condition described in paragraphs (i) through (iv),
the Company has fully corrected such condition.

 

7.                                      CAUSE DEFINED.

 

For purposes of this Agreement, “Cause” shall mean (a) your continued willful
failure, neglect or refusal to perform your duties with respect to the Company
or its Affiliates which continues beyond ten days after a written demand for
substantial performance is delivered

 

7

--------------------------------------------------------------------------------


 

to you by the Company; (b) conduct by you involving (i) dishonesty, fraud, or
breach of trust in connection with your employment or (ii) indictment for a
felony; (c) your willful and continued failure or refusal to follow material
directions of the Board or any other act of insubordination by you; or
(d) willful malfeasance or willful misconduct by you which is injurious to the
Company, monetarily or otherwise.

 

8.                                      RELEASE AGREEMENT.

 

In order to receive the Basic Severance Benefit or any Change in Control
Benefits, you must execute, a release of any known or unknown claims that you
may have against the Company within 60 days following your Separation from
Service.  The release shall be in a form mutually agreeable to you and the
Company.  If you are not yet 40 years old on the date on which the Release
Agreement must be signed, you will be given 21 days to consider whether to sign
the Release Agreement. If you are 40 or over, in accordance with federal law,
you will be given 21 or 45 days, depending on the circumstances, to consider
whether to sign the Release Agreement.  In any event, you may revoke the Release
Agreement during the seven day period following your delivery of a signed
Release Agreement.  These rules will be described in greater detail at the
appropriate time.  If you fail to sign the Release Agreement within the
prescribed time period, or if you revoke the Release Agreement, you will not be
entitled to receive any Basic Severance Benefit or any Change in Control
Benefits.  The Release Agreement to which this Section 8 refers will be provided
to you on your termination date and in no event later than ten days following
your termination date.

 

9.                                      COMPETITION.

 

(a)                                  Covenant Not to Compete.  If you terminate
employment with the Company or if your employment is terminated by the Company
and then you compete with the Company, the Company may suffer irreparable harm
and damage.  Accordingly, you agree that, unless you receive the express prior
written consent of the Company, you will not be directly or indirectly be
employed as an owner, partner, employee, consultant, or in any other capacity
by, and you will not become a shareholder in, a seller, distributor or
manufacturer of wheels, braking systems or stampings for commercial vehicles,
during the “Restriction Period” in the “Restricted Area.”  You will not be
considered to be competing with the Company for purposes of this Section 9 if
you acquire stock representing less than 1% of the outstanding stock of any
publicly traded corporation.

 

(b)                                 Restricted Area.  For this purpose, the
“Restricted Area” means the United States of America.  If a court of competent
jurisdiction determines that the United States of America is a larger area than
necessary to protect the Company’s business interests, the parties agree that
the Restricted Area will be the largest of the following areas that the court
determines to be reasonable:  the United States of America east of the
Mississippi River; all states in which you performed services while employed by
the Company; the State of Indiana; the County of Vanderburgh; or the City of
Evansville.

 

(c)                                                  Restriction Period.  For
this purpose, the “Restriction Period” begins on the effective date of your
termination of employment for whatever reason and ends at the end of the 12th
month thereafter, or if a court of competent jurisdiction concludes that 12
months is

 

8

--------------------------------------------------------------------------------


 

longer than necessary to protect the Company’s business interests, then the
parties agree that the restriction period will end at the end of the longest of
the following number of months that the court determines to be reasonable:  11,
10, 9, 8, 7, 6, 5, 4, or 3.

 

(d)                                                 Non-Solicitation Covenants. 
For a period of one year from your termination of employment with the Company,
or, if a court determines that one year is unreasonable, six months from the
date of termination of your employment with the Company, you agree that you will
not (directly or indirectly through others):  (i) solicit, contract with, or
attempt to contract with any entity engaged in the commercial vehicle component
industry with which the Company has contracts at the time of the termination of
this Agreement, or (ii) solicit or attempt to solicit away from the Company any
officer or employee of the Company.

 

(e)                                                  Reformation of Covenants. 
The parties agree that the scope of any provision of this Section may be
modified by a judge in any proceeding to enforce this Agreement, so that such
provision can be enforced to the maximum extent permitted by law.  If any court
of competent jurisdiction determines that any portion of this Section is invalid
or unenforceable, the remainder of this Section will not thereby be affected and
will be given full effect, without regard to invalid portions.

 

(f)                                                    Breach of Covenants.  If
you breach the covenant not to compete contained in paragraph (a) or the
non-solicitation covenant contained in paragraph (e), you agree that in addition
to (and without limiting) any other remedy or right the Company may have: 
(i) the Company will have the right to an injunction against you issued by a
court of competent jurisdiction enjoining such breach; and (ii) if you are to
receive any payments or benefits pursuant to Sections 2 or 3 or any other
provision of this Agreement in the future, the Company has the right to forfeit
any future benefits to which you are entitled to compensate the Company for
injury by reason of such breach.  You and the Company agree that the foregoing
remedies are reasonable and necessary for the protection of the Company’s
goodwill and recognize that in the event of a breach of the foregoing
restrictions, it will be impossible to ascertain or estimate the entire or exact
cost, damage or injury that the Company may sustain by reason of such breach.

 

10.                               CAP ON PAYMENTS.

 

(a)                                                  General Rules.  The Code
places significant tax burdens on you and the Company if the total payments made
to you due to a Change in Control exceed prescribed limits.  For example, if
your “Base Period Income” (as defined below) is $100,000, your limit or “Cap” is
$299,999.  If your “Basic Payments” exceed the Cap by even $1.00, you are
subject to an excise tax under Section 4999 of the Code of 20% of all amounts
paid to you in excess of $100,000.  In other words, if your Cap is $299,999, you
will not be subject to an excise tax if you receive exactly $299,999.  If you
receive $300,000, you will be subject to an excise tax of $40,000 (20% of
$200,000).  In order to avoid this excise tax and the related adverse tax
consequences for the Company, by signing this Agreement you agree that your
Basic Payments will not exceed an amount equal to your Cap.

 

(b)                                                 Special Definitions.  For
purposes of this Section, the following specialized terms will have the
following meanings:

 

9

--------------------------------------------------------------------------------


 

(i)                                     “Base Period Income.”  “Base Period
Income” is an amount equal to your “annualized includable compensation” for the
“base period” as defined in Sections 280G(d)(1) and (2) of the Code and the
regulations adopted thereunder.  Generally, your “annualized includable
compensation” is the average of your annual taxable income from the Company for
the “base period,” which is the five calendar years prior to the year in which
the Change in Control occurs.  These concepts are complicated and technical and
all of the rules set forth in the applicable regulations apply for purposes of
this Agreement.

 

(ii)                                  “Basic Payments.”  The “Basic Payments”
include any “payments in the nature of compensation” (as defined in Section 280G
of the Code and the regulations adopted thereunder), made pursuant to this
Agreement or otherwise, to you or for your benefit, the receipt of which is
contingent on a Change in Control and to which Section 280G of the Code applies.

 

(iii)                               “Cap” or “280G Cap.”  “Cap” or “280G Cap”
shall mean an amount equal to 2.99 times your “Base Period Income.”  This is the
maximum amount which you may receive without becoming subject to the excise tax
imposed by Section 4999 of the Code or which the Company may pay without loss of
deduction under Section 280G of the Code.

 

(c)                                                  Calculating the Cap.  If
the Company believes that these rules will result in a reduction of the payments
to which you are entitled under this Agreement, it will so notify you as soon as
possible.  The Company will then, at its expense, retain a “Consultant” (which
shall be a law firm, a certified public accounting firm, and/or a firm of
recognized executive compensation consultants) to provide a determination
concerning whether your Basic Payments exceed the limit discussed above (the
“Determination”).  The Company will select the Consultant.

 

At a minimum, the Determination required by this Section must set forth the
amount of your Base Period Income, the value of the Basic Payments and the
amount and present value of any excess parachute payments.

 

If the Determination states that there would be an excess parachute payment,
your Basic Payments will be reduced to the extent necessary to eliminate the
excess.  In making such reduction, Accuride first will reduce the amount of your
payments under this Agreement and, if necessary, any other payments to which you
are entitled under any other arrangement that do not constitute “non-qualified
deferred compensation” that is subject to Section 409A of the Code.  Accuride
will reduce the amount of any Basic Payments payable to you that are subject to
Section 409A of the Code only to the extent reductions in addition to those
described in the preceding sentence are necessary to avoid an excess parachute
payment.  If necessary, any Basic Payments which are subject to Section 409A of
the Code shall be reduced proportionally to avoid an excess parachute payment.

 

If the Consultant selected to provide the Determination so requests, a firm of
recognized executive compensation consultants selected by the Company (which
may, but is not required to be, the Consultant) shall provide an opinion, upon
which such Consultant may rely, as to the reasonableness of any item of
compensation as reasonable compensation for services rendered before or after
the Change in Control.

 

10

--------------------------------------------------------------------------------


 

If the Company believes that your Basic Payments will exceed the limitations of
this Section, it will nonetheless make payments to you, at the times stated
above, in the maximum amount that it believes may be paid without exceeding such
limitations.  The balance, if any, will then be paid after the opinions called
for above have been received.

 

If the amount paid to you by the Company is ultimately determined, pursuant to
the Determination or by the Internal Revenue Service, to have exceeded the
limitation of this Section, you must repay the excess promptly on demand of the
Company.  If it is ultimately determined, pursuant to the Determination or by
the Internal Revenue Service, that a greater payment should have been made to
you, the Company shall pay you the amount of the deficiency, together with
interest thereon from the date such amount should have been paid to the date of
such payment, at the rate set forth above, so that you will have received or be
entitled to receive the maximum amount to which you are entitled under this
Agreement.

 

As a general rule, the Determination shall be binding on you and the Company. 
Section 280G and the excise tax rules of Section 4999, however, are complex and
uncertain and, as a result, the Internal Revenue Service may disagree with the
Consultant’s conclusions.  If the Internal Revenue Service determines that the
Cap is actually lower than calculated by the Consultant, the Cap will be
recalculated by the Consultant.  Any payment over that revised Cap will then be
repaid by you to the Company.  If the Internal Revenue Service determines that
the actual Cap exceeds the amount calculated by the Consultant, the Company
shall pay you any shortage.

 

The Company has the right to challenge any determinations made by the Internal
Revenue Service.  If the Company agrees to indemnify you from any taxes,
interest and penalties that may be imposed upon you (including any taxes,
interest and penalties on the amounts paid pursuant to the Company’s
indemnification agreement), you must cooperate fully with the Company in
connection with any such challenge.  The Company shall bear all costs associated
with the challenge of any determination made by the Internal Revenue Service and
the Company shall control all such challenges.

 

You must notify the Company in writing of any claim or determination by the
Internal Revenue Service that, if upheld, would result in the payment of excise
taxes.  Such notice shall be given as soon as possible but in no event later
than 15 days following your receipt of notice of the Internal Revenue Service’s
position.

 

(d)                                                 Effect of Repeal or
Inapplicability.  In the event that the provisions of Sections 280G and 4999 of
the Code are repealed without succession, this Section shall be of no further
force or effect.  Moreover, if the provisions of Sections 280G and 4999 of the
Code do not apply to impose the excise tax to payments under this Agreement,
then the provisions of this Section shall not apply.

 

11.                               TERMINATION NOTICE AND PROCEDURE.

 

Any termination by the Company or you of your employment shall be communicated
by written Notice of Termination to you if such Notice of Termination is

 

11

--------------------------------------------------------------------------------


 

delivered by the Company and to the Company if such Notice of Termination is
delivered by you, all in accordance with the following procedures:

 

(a)                                                  The Notice of Termination
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances alleged to
provide a basis for termination.

 

(b)                                                 Any Notice of Termination by
the Company shall be in writing signed by the President of the Company or a
member of the Board who is not a Company employee, specifying in detail the
basis for such termination.

 

(c)                                                  If the Company shall
furnish a Notice of Termination for Cause and you in good faith notify the
Company that a dispute exists concerning such termination within the 15 day
period following your receipt of such notice, you may elect to continue your
employment during such dispute.  If it is thereafter determined that Cause did
exist, your “Termination Date” shall be the earlier of (i) the date on which the
dispute is finally determined, either by mutual written agreement of the parties
or pursuant to the alternative dispute resolution provisions of Section 19 or
(ii) the date of your death.  If it is thereafter determined that Cause did not
exist, your employment shall continue as if the Company had not delivered its
Notice of Termination and there shall be no Termination Date arising out of such
notice.

 

(d)                                                 If the Company shall furnish
a Notice of Termination by reason of Disability and you in good faith notify the
Company that a dispute exists concerning such termination within the 15-day
period following your receipt of such notice, you may elect to continue your
employment during such dispute.  The dispute relating to the existence of a
Disability shall be resolved by the opinion of the licensed physician selected
by the Company; provided, however, that if you do not accept the opinion of the
licensed physician selected by the Company, the dispute shall be resolved by the
opinion of a licensed physician who shall be selected by you; provided further,
however, that if the Company does not accept the opinion of the licensed
physician selected by you, the dispute shall be finally resolved by the opinion
of a licensed physician selected by the licensed physicians selected by the
Company and you, respectively.  If it is thereafter determined that a Disability
did exist, your Termination Date shall be the earlier of (i) the date on which
the dispute is resolved or (ii) the date of your death.  If it is thereafter
determined that a Disability did not exist, your employment shall continue as if
the Company had not delivered its Notice of Termination and there shall be no
Termination Date arising out of such notice.  For purposes of this Agreement,
“Disability” shall mean your inability to perform your customary duties for the
Company due to a physical or mental condition that is considered to be of
long-lasting or indefinite duration.

 

(e)                                                  If you in good faith
furnish a Notice of Termination for Good Reason and the Company notifies you
that a dispute exists concerning the termination within the 15-day period
following the Company’s receipt of such notice, you may elect to continue your
employment during such dispute.  If it is thereafter determined that Good Reason
did exist, your Termination Date shall be the earlier of (i) the date on which
the dispute is finally determined, either by mutual written agreement of the
parties or pursuant to the alternative dispute resolution provisions of
Section 19, (ii) the date of your death, or (iii) one day prior to the 18-month
anniversary of a Change in Control, and your payments hereunder shall reflect
events occurring

 

12

--------------------------------------------------------------------------------


 

after you delivered Notice of Termination.  If it is thereafter determined that
Good Reason did not exist, your employment shall continue after such
determination as if you had not delivered the Notice of Termination asserting
Good Reason.

 

(f)                                                    If you submit a Notice of
Termination for Good Reason, and the Company successfully contests the grounds
you set forth in such Notice of Termination, at the Company’s discretion you may
be deemed to have voluntarily terminated your employment other than for Good
Reason regardless of whether you elect to continue employment pending resolution
of the dispute regarding your Notice of Termination.

 

(g)                                                 If the Company submits a
Notice of Termination for Cause, and you successfully contest the grounds set
forth in such Notice of Termination, the Company will be deemed to have
terminated you other than by reason of Disability or Cause if you do not elect
to continue employment pending resolution of the dispute regarding your Notice
of Termination.

 

(h)                                                 For purposes of this
Agreement, a transfer from Accuride to one of its Affiliates or a transfer from
an Affiliate to Accuride or another Affiliate shall not be treated as a
termination of employment.  Such a transfer may, however, in certain
circumstances, provide you with Good Reason to terminate employment pursuant to
Section 6.

 

12.                               NO MITIGATION.

 

The Basic Severance Benefit, the Change in Control Benefits (except as otherwise
provided in Section 3(d)) and the other payments or benefits provided pursuant
to this Agreement will be payable without regard to whether you look for or
obtain alternative employment following your termination of employment with the
Company.

 

13.                               SUCCESSORS.

 

Accuride will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Accuride or any of its Affiliates to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that
Accuride or any Affiliate would be required to perform it if no such succession
had taken place.  Failure of Accuride to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to the compensation described in this Agreement
to which you would be entitled hereunder as if you terminate your employment for
Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date.  As used in this Agreement,
“Accuride” shall mean Accuride as hereinbefore defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

14.                               BINDING AGREEMENT; ASSIGNMENT.

 

This Agreement shall inure to the benefit of and be enforceable by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount would
still be payable to you

 

13

--------------------------------------------------------------------------------


 

hereunder had you continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there is no such designee, to your
estate.  Except as provided in the preceding sentence, no rights of any kind
under this Agreement shall, without the written consent of Accuride, be
transferable or assignable by you, your spouse, or any other person, or be
subject to alienation, encumbrance, garnishment, attachment, execution, or levy
of any kind, voluntary or involuntary.

 

15.                               NOTICE.

 

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to
Accuride shall be directed to the attention of the President of the Company or a
member of the Board who is not a Company employee with a copy to the Secretary
of Accuride, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

16.                               MISCELLANEOUS.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the President of the Company or a member of the Board who is not a Company
employee.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law.  The obligations of the Company that arise
prior to the expiration of this Agreement shall survive the expiration of the
term of this Agreement.

 

17.                               VALIDITY.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

18.                               COUNTERPARTS.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

14

--------------------------------------------------------------------------------


 

19.                               ALTERNATIVE DISPUTE RESOLUTION.

 

(a)                                                  Mediation.  Unless
otherwise provided herein (such as in Sections 10 and 11(d)), any and all
disputes arising under or pertaining to this Agreement (“Disputes”) shall, if
not settled by negotiation, be subject to non-binding mediation before an
independent mediator mutually agreed upon by the parties Notwithstanding the
foregoing, both you and Accuride may seek preliminary judicial relief if such
action is necessary to avoid irreparable damage during the pendency of the
proceedings described in this Section 19.  Any demand for mediation shall be
made in writing and served upon the other party to the dispute, by certified
mail, return receipt requested, at the business address of Accuride, or at your
last known residence address, respectively.  The demand shall set forth with
reasonable specificity the basis of the dispute and the relief sought.  The
parties shall agree on a mediator within 10 days of receipt of the demand.  The
mediation hearing will occur at a time and place convenient to the parties in
Evansville, Indiana, within 30 days of the date of selection or appointment of
the mediator.

 

(b)                                                 Arbitration.  In the event
the parties are unable to agree upon a mediator, or are otherwise unable to
resolve any Disputes through mediation, then the parties shall submit any
Disputes to binding arbitration before a single independent arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The mediator shall not serve as arbitrator.  The arbitration
hearing shall occur at a time and place convenient to the parties in
Chicago, Illinois, within 30 days of selection or appointment of the
arbitrator.  The arbitrator shall issue written findings of fact and conclusions
of law, and an award, within 15 days of the date of the hearing unless the
parties otherwise agree.

 

(c)                                                  Damages.  In case of breach
of this Agreement, damages shall be limited to contract damages.  The arbitrator
may award attorneys’ fees to the prevailing party and assess costs against the
non-prevailing party, only in accordance with Section 20 of this Agreement. 
Issues of procedure, arbitrability, or confirmation of award shall be governed
by the Federal Arbitration Act, 9 U.S.C.  §§ 1-16, except that court review of
the arbitrator’s award shall be that of an appellate court reviewing a decision
of a trial judge sitting without a jury.

 

20.                               EXPENSES AND INTEREST.

 

If a good faith dispute shall arise with respect to the enforcement of your
rights under this Agreement or if any arbitration or legal proceeding shall be
brought in good faith to enforce or interpret any provision contained herein, or
to recover damages for breach hereof, and you are the prevailing party, you
shall recover from the Company any reasonable attorneys’ fees and necessary
costs and disbursements incurred as a result of such dispute or legal
proceeding, and prejudgment interest on any money judgment obtained by you
calculated at the rate of interest announced by Citibank from time to time as
its prime rate from the date that payments to you should have been made under
this Agreement.  Any reimbursement of fees, costs and disbursements to which you
are entitled pursuant to this Section 20 shall be paid by the Company, if at
all, on or before December 31 of the calendar year following the year in which
you incurred the fees, costs and disbursements for which you are entitled to
reimbursement.  The fees, costs and disbursements reimbursed in one calendar
year will not affect the fees, costs and disbursements eligible for
reimbursement by the Company in a different calendar year. The right to
reimbursement under this Section 20 is not subject to liquidation or exchange
for any other benefit.  It is expressly provided that the Company shall in no
event recover from you any

 

15

--------------------------------------------------------------------------------


 

attorneys’ fees, costs, disbursements or interest as a result of any dispute or
legal proceeding involving the Company and you.

 

21.                               PAYMENT OBLIGATIONS ABSOLUTE.

 

Accuride’s obligation to pay you the compensation and to make the arrangements
in accordance with the provisions herein shall be absolute and unconditional and
shall not be affected by any circumstances; provided, however, that Accuride may
apply amounts payable under this Agreement to any undisputed debts owed to the
Company by you on your Termination Date.  Prior to Accuride applying any amounts
payable under this Agreement to any debts owed, Accuride shall furnish notice to
you specifying the debts owed to the Company and you shall have 15 days
following your receipt of such notice, to notify Accuride that a dispute exists
concerning such debt.  If Accuride has paid you more than the amount to which
you are entitled under this Agreement, Accuride shall have the right to recover
all or any part of such overpayment from you or from whomsoever has received
such amount.

 

22.                               NO OTHER SEVERANCE OR TERMINATION PAYMENTS

 

You acknowledge and agree that the Basic Severance or the Change in Control
Benefits are the only severance to which you will be entitled upon termination
of your employment with the Company.  You agree that in the event that you are
eligible for payment under any other severance plan of the Company, or
pay-in-lieu-of-notice under any applicable laws, such as the WARN Act or similar
state law, then your Basic Severance or the Change in Control Benefits under
this Agreement will be reduced accordingly or, alternatively, amounts previously
paid under this Agreement will be treated as having been paid to satisfy such
other severance obligations.

 

23.                               ENTIRE AGREEMENT.

 

This Agreement sets forth the entire agreement between you and the Company
concerning the subject matter discussed in this Agreement and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether written or oral, by any officer, employee
or representative of the Company concerning the subject matter of this
Agreement.  Any prior agreements or understandings with respect to the subject
matter set forth in the aforementioned agreements are hereby terminated and
canceled.

 

24.                               STATUTORY REFERENCES.

 

All references to sections of the Securities Exchange Act of 1934 or the Code
shall be deemed also to refer to any successor provisions to such sections.  All
references to sections of the final regulations issued pursuant to Section 409A
shall be deemed also to refer to any successor provisions of such regulations or
rulings or other guidance that clarify such regulations.

 

25.                               DEFINITIONS.

 

A number of terms have been defined throughout this Agreement.  These defined
terms are identified by the capitalization of the first letter of each word or
the first letter of each

 

16

--------------------------------------------------------------------------------


 

substantive word of a phrase.  Whenever these terms are capitalized they shall
be given the defined meaning.

 

26.                               PARTIES.

 

This Agreement is an agreement between you and Accuride.  In certain cases,
though, obligations imposed upon Accuride may be satisfied by an Accuride
Affiliate.  Any payment made or action taken by an Accuride Affiliate shall be
considered to be a payment made or action taken by Accuride for purposes of
determining whether Accuride has satisfied its obligations under this Agreement.

 

27.                               NO RIGHTS IN ANY PROPERTY OF COMPANY.

 

The undertakings of the Company constitute merely the unsecured promise of the
Company to make payments as provided for herein.  No property of the Company
shall, by reason of this Agreement, be held in trust for you, your spouse or any
other person, and neither you nor your spouse or any other person shall have, by
reason of this Agreement, any rights, title or interest of any kind in any
property of the Company.

 

28.                               NOT AN EMPLOYMENT AGREEMENT.

 

Nothing in this Agreement shall be construed as an offer or commitment by the
Company to continue your employment with the Company for any period of time.

 

29.                               FACILITY OF PAYMENT.

 

If the Company shall find that any person to whom any amount is payable
hereunder is unable to care for his affairs, any payment due (unless a prior
claim therefore shall have been made by a duly appointed guardian, committee, or
other legal representative) may be paid to any person deemed by the Company to
have incurred expense for such person otherwise entitled to payment, in such
manner and proportions as the Company may determine.

 

30.                               GOVERNING LAW.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Indiana.  Venue for any cause of action arising under this
Agreement shall be in Chicago, Illinois, USA.

 

31.                               AMENDMENTS.

 

This Agreement may be amended at any time by a written agreement executed by the
Accuride and you.  No amendment that will result in a violation of Section 409A
of the Code, or any other provision of applicable law, may be made to this
Agreement and any such amendment shall be void ab initio.

 

17

--------------------------------------------------------------------------------


 

If you would like to participate in this special benefits program, please sign
and return the extra copy of this letter which is enclosed.

 

 

Sincerely,

 

 

 

 

 

/s/ Benjamin C. Duster

 

Benjamin C. Duster

 

Chairman of the Compensation Committee

 

Accuride Corporation

 

ACCEPTANCE

 

I hereby accept this Severance and Retention Agreement and I agree to be bound
by all of the provisions noted above.

 

 

 

/s/ Richard F. Dauch

 

Richard F. Dauch

 

Date:

 

18

--------------------------------------------------------------------------------